El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
A petición de Ramón Rodríguez libramos un auto de cer-tiorari contra el Juez de la Corte de Distrito de Mayagüez y redamamos las diligencias del pleito seguido en la Corte Municipal de Cabo Rojo por José Itara contra Ramón Rodrí-guez y cuya sentencia fué apelada para ante la expresada corte de distrito. Recibidas esas diligencias dejaron las par-*301tes de comparecer ante nosotros el día qne estaba señalado para la vista del auto.
Resulta de las actuaciones que tenemos ante nosotros qne demandado Ramón Rodríguez para que pagase la cantidad de $278.03 más $4.06 de intereses fué citado en su residencia del barrio de Tunas de San Germán para que contestase la de-manda : qne el día 3 de julio de 1922 fué dictada sentencia en sn rebeldía condenándole al pago de las cantidades recla-madas : qne el mismo día el secretario de la corte municipal puso en el correo y dirigida al pueblo de San Germán una tarjeta postal notificando a Ramón Rodríguez la sentencia recaída en el pleito; que a instancia del demandante la corte municipal ordenó el 18 de julio la ejecución de la sentencia; que el día 20 fué notificado Ramón Rodríguez en su residen-cia del barrio Tunas de San Germán del memorándum de cos-tas que presentó el demandante: que el 22 fué devuelta al se-cretario por la oficina postal de San Germán la tarjeta que babía enviado para Ramón Rodríguez notificándole de la sentencia, por no liaber sido reclamada: que el 28 de julio Ramón Rodríguez presentó escrito apelando de la sentencia haciendo constar que ese día se había enterado de ella pues no ha sido notificado de la misma, y que pedida por la parte apelada en la corte de distrito la desestimación de la apelación por haber sido interpuesta fuera de tiempo, fué desestimada la apelación por resolución de 8 de septiembre.
Se fundó la petición de certiorari en que la resolución de la corte de distrito desestimando su apelación no es apelable para ante nosotros por ser la cuantía del pleito inferior a $300 y en que no habiendo sido el peticionario notificado de la sentencia dictada contra él en la manera dispuesta en la Ley Núm. 13 de 14 de noviembre, de 1917, su apelación fué esta-blecida en tiempo y no debió ser desestimada.
La Ley Núm. 13 citada, que fué promulgada para enmen-dar la sección Ia de la ley para reglamentar las apelaciones *302contra sentencias de las cortes municipales en pleitos civiles, aprobada en marzo 11, 1908, dispone en sn sección Ia que la apelación contra sentencia de las cortes municipales se for-malizará notificándola por escrito al secretario de la corte municipal dentro de los diez días siguientes al en que se hu-biere notificado la sentencia a la parte contra la cual se hu-biere dictado, o a su abogado, y entregando igual notificación dentro del mismo término a la parte contraria, o a su abo-gado. hTo autoriza esta ley al secretario para que él haga tal notificación y por esto debió ser hecha por la parte contraria de acuerdo con el artículo 320 del Código de Enjuiciamiento Civil, bien personalmente o dejando la notificación en la re-sidencia del demandado entre las 8 de la mañana y las 6 de la tarde, en poder de alguna persona de suficiente edad y dis-creción ; y si se ignorase su residencia, cursándola por correo, bajo sobre certificado dirigido a dicha parte. La ley anterior, Núm. 70 de 9 de marzo de 1911, imponiendo a los secretarios el deber de enviar a la parte perjudicada o a su abogado una notificación escrita informándole que la sentencia ha sido dictada y debiendo archivar una copia de esa notificación con los autos, desde cuya fecha empieza a correr el término para establecer el recurso de apelación, se refiere a los asuntos de las cortes de distrito y no a los tramitados en las cortes mu-nicipales, que en este extremo están regulados por la ley posterior de 1917 a que nos hemos referido.
La orden recurrida debe ser anulada.

Anulada la orden de 8 de septiembre de 1922.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.